Citation Nr: 0948211	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  08-05 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
condition, to include as secondary to service-connected pes 
planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1943 to March 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York.

The Board remanded this case in March 2009 for additional 
development.  The appeal has been returned to the Board for 
further appellate action.  

The Board remanded this case in part in March 2009 for the RO 
to adjudicate the case based on claimed issue of clear and 
unmistakable error.  A rating decision was issued regarding 
this issue in June 2009.  However, the file does not yet 
currently contain a notice of disagreement with this rating 
decision, no statement of the case has been issued and no 
substantive appeal filed regarding this issue.  Accordingly, 
this issue is not currently in appellate status before the 
Board.  Therefore, the only issue currently before the Board 
is whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back condition, to include as secondary to service-connected 
pes planus.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed November 2002 rating decision, the RO 
denied a claim for service connection for a back condition as 
secondary to service-connected pes planus, finding no 
evidence that showed the Veteran's back condition was related 
to his service-connected condition of pes planus and that 
there was no evidence of a back disability in service. 

2.  Evidence received since the November 2002 decision is 
cumulative or redundant, does not show that the Veteran's 
current back condition is related to his military service in 
anyway, and therefore does not raise a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for a back condition, to include as secondary to 
service-connected pes planus.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of service connection for a back condition, to include 
as secondary to service-connected pes planus.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. §§ 3.156, 20.1105.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2009).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  Generally, a claim which has 
been denied in an unappealed RO decision or an unappealed 
Board decision may not thereafter be reopened and allowed. 38 
U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c). 

History and Analysis

Prior to the current claim, the Veteran's claim for 
entitlement to service connection for a back condition was 
last denied by the New York, New York RO in a November 2002 
rating decision.  The Veteran did not appeal the decision and 
it became final.  In May 2006, the Veteran submitted a new 
request to reopen a claim for service connection for a back 
condition, to include as secondary to service-connected pes 
planus.  

The evidence of record prior to the November 2002 rating 
decision included the Veteran's service treatment records, a 
VA medical examination with opinion and contentions by the 
Veteran.  

A November 2002 VA examiner, who reviewed the Veteran's 
medical history and claims file, diagnosed the Veteran with 
spinal stenosis, lumbosacral spine disk herniation at lumbar-
4/5 level since 1997, without indication of neurological 
deficit or motor dysfunction.  The examiner opined that 
Veteran's spinal stenosis was not causally related to the 
Veteran's pes planus condition and was more likely that it 
was age-related.  His rationale was that the Veteran never 
had any significant problems throughout the years of his 
active life as a salesman until the age of 75.  He commented 
that at that age, the spinal degenerative process was 
regional and age-related and he could not orthopedically make 
a significant connection to the disability of his feet 
causing the spinal problem.  

Evidence received since the final November 2002 rating 
decision includes VA treatment records from 2004 to 2007 and 
the Veteran's contentions.  

The new VA treatment records show the Veteran suffers from 
degenerative joint disease/spinal stenosis.  None of these 
records, however, contain any indication that the Veteran's 
current back condition is in any way related to his military 
service, to include as secondary to his service-connected pes 
planus.  

While there is some evidence the Veteran has submitted that 
is new, it must also be considered material.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  In the 
current matter, the newly submitted evidence is cumulative 
and redundant and does not provide anything material 
regarding whether the Veteran has a current back condition is 
related to his military service.  

In sum, the evidence the Veteran has provided to VA in his 
current claim to reopen is substantially similar to the 
statements and evidence the Veteran provided prior to the 
November 2002 final rating decision; it does not relate to 
the crucial unestablished fact necessary to substantiate the 
claim, as the new evidence shows merely that the Veteran 
currently suffers from back pain and degenerative joint 
disease/spinal stenosis.  Therefore, there is no new evidence 
that shows the Veteran has a current disability that is 
related to his military service.  

Accordingly, the newly submitted records and contentions do 
not provide any new competent evidence that would indicate 
that the Veteran's has a current disability that was incurred 
during or related to his period of honorable service; rather 
it is cumulative and redundant evidence, already received and 
considered in the final rating decision of November 2002.  
Since there is no new competent non-redundant evidence that 
has any bearing as to whether the Veteran's current back 
condition is related to his military service, the evidence 
does not raise a reasonable possibility of substantiating the 
claim and thus is not material to the Veteran's claim.  

Consequently, the Board finds that new and material evidence 
has not been received since the November 2002 rating decision 
and reopening of the claim for service connection for a back 
condition, to include as secondary to service-connected pes 
planus, is not warranted.

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  
Section 3.159 was amended, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter, to eliminate the requirement that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159 
(2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The VA must notify a claimant of the evidence that is needed 
to reopen the claim as well as the evidence that is needed to 
establish entitlement to the underlying claim. More 
specifically, the RO must provide notice as to what evidence 
is necessary to substantiate the element(s) of service 
connection that was found insufficient in its previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran was notified of the respective duties of the 
claimant and of VA.  In July 2006 the Veteran was correctly 
advised of the previous denial of service connection and the 
basis for that denial, as well as of the requirement that he 
submit new and material evidence showing his back condition 
was related to an in-service event, injury or disease, that 
the RO would assist him in obtaining additional information 
and evidence, and of the responsibilities on both his part 
and VA's in developing the claim.  See Kent.  An April 2008 
letter provided the Veteran with the specific notice required 
by Dingess, supra.  A subsequent re-adjudication followed in 
May 2008.  The Board concludes that VA has met its duty to 
notify the Veteran concerning his claim. 

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
medical records.  The claims file contains a previously 
conducted VA examination with medical opinion.  Statements of 
the Veteran and his representatives have been associated with 
the record.  The Veteran has been accorded ample opportunity 
to present evidence and argument in support of the appeal.  
Neither the Veteran nor his representative has indicated that 
there are any available additional pertinent records to 
support his claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence not having been received, the 
appeal to reopen a claim for service connection for a back 
condition, to include as secondary to service-connected pes 
planus, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


